MR. CHIEF JUSTICE HODGES
delivered the opinion of the Court.
The petitioner-appellant was arrested in Colorado and held for extradition to Pennsylvania. He filed a petition in the trial court for a writ of habeas corpus alleging that the extradition request failed to establish probable cause that he committed the offenses with which he is charged. The trial court after hearing discharged the writ. We affirm its judgment.
In Michigan v. Doran, 439 U.S. 282, 99 S.Ct. 530, 58 L.Ed.2d 521 (1978), the United States Supreme Court held that a determination of probable cause by a neutral judicial officer of the demanding state is binding upon the courts of the asylum state. In the present case, the complaint provided by the state of Pennsylvania contains a statement by a Pennsylvania magistrate that “there is probable cause for the issuance of process.”
Accordingly, we affirm the judgment of the trial court.